IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON


ROBERT GLEN COE,                           )      C.C.A. No. 02C01-9606-CR-00200
                                           )
              Appellant,                   )      SHELBY COUNTY
                                           )
VS                                         )
                                           )              FILED
STATE OF TENNESSEE,                        )
                                           )                 April 2, 1997
              Appellee.                    )
                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
                     ORDER DENYING PETITION TO REHEAR


       Petitioner has filed a petition to rehear. He alleges the Court did not address

the exceptions to the statute of limitations with regard to Issues 3, 6, 7, 8, 9, 10, 11,

and 14.

       Firstly, the judgment of the trial court was affirmed pursuant to Rule 20,

Tennessee Court of Criminal Appeals; therefore, there was not an in-depth analysis

of the various issues.

       Furthermore, the Court concluded that Issues 3, 6, 7, 8, 9, 10, and 11 were

either waived, previously determined on direct appeal and/or time-barred. Our further

examination of each of these issues does not indicate that any of them fall within any

of the exceptions under Burford v. State, 845 S.W.2d 204 (Tenn. 1992).

       As to Issue 14 our Court determined the issue had been waived and is time-

barred.   Likewise, we find nothing to indicate that this issue comes within any

exception to the statute of limitations under Burford.

       The petition is respectfully DENIED. So ordered.




                                                  JOE G. RILEY, JUDGE


                                                  JOE B. JONES, PRESIDING JUDGE


                                                  JOHN H. PEAY, JUDGE